DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 7,243,834) (hereafter Mori).
With respect to claims 1 and 6, Mori teaches a substrate (2) of an electronic assembly comprising: a material (paste) in a deposition pattern within a pad area (21) of the substrate, the deposition pattern comprising an array of discrete domains of the material that extends across the pad area of the substrate with regular spacings, the deposition pattern comprising the array of discrete domains with a tangency with respect to an edge of the pad area (figure 5; and column 4, lines 4-63).
With respect to claims 1 and 6, Mori does not explicitly teach regular spacings of about 0.076 to about 0.203 mm between the discrete domains, and the array of discrete domains has a tangency with respect to an edge of the pad area of about 0.025 mm to about 0.127 mm. 
However, it is the examiner’s position that the claimed spacing (in claims 1 and 6) is merely an obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a spacing of the array of discrete domains is about 0.076 to about 0.203 mm, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize a spacing of the array of discrete domains is about 0.076 to about 0.203 mm by the reasoned expectation of applying the desired quantity of solder paste to the desired area of the pad.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  It should be noted that the applicant’s specification states that the spacing and pitch can be within any range, which again depends on the substrate 100, pad area 102, material of the discrete domains 106, and particular application.  Accordingly, the applicant’s claimed ranges do not possess unexpected results and/or criticality. 
In addition, with respect to the claimed tangency, it is the examiner’s position that the tangency is merely a design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a tangency with respect to an edge of the pad area of about 0.025 mm to about 0.127 mm, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize a tangency with respect to an edge of the pad area of about 0.025 mm to about 0.127 mm by the reasoned expectation of applying the desired quantity of solder paste to the desired area of the pad in order to properly/uniformly coat the surface of the pad.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).
With respect to claims 2 and 4, Mori teaches wherein the material comprises a solder paste (title). 
With respect to claim 5, Mori does not explicitly teach wherein a pitch of the array of discrete domains is about 0.254 to about 1.27 mm. However, it is the examiner’s position that the claimed pitch and spacing is merely an obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a pitch of the array of discrete domains is about 0.254 to about 1.27 mm, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize a pitch of the array of discrete domains is about 0.254 to about 1.27 mm by the reasoned expectation of applying the desired quantity of solder paste to the desired area of the pad.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  It should be noted that the applicant’s specification states that the spacing and pitch can be within any range, which again depends on the substrate 100, pad area 102, material of the discrete domains 106, and particular application.  Accordingly, the applicant’s claimed ranges do not possess unexpected results and/or criticality. 
With respect to claim 7, Mori teaches wherein the substrate is a bottom termination component (figures 2-5; column 3, lines 37-41; and column 3, line 63-column 4, line 34).
With respect to claim 9, Mori teaches wherein the material includes lead (Pb) (column 1, lines 12-30). 
With respect to claim 10, Mori teaches wherein the material is tin-lead (SnPb), tin-lead-silver (SnPbAg), tin-silver-copper (SnAgCu), tin-silver-bismuth (SnAgBi), tin-bismuth (SnBi), tin-indium (SnIn), or any combination thereof (column 2, lines 9-15; and column 3, lines 54-62). 

Claims 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6,175,806).
With respect to claims 1 and 6, Nakamura teaches a substrate (1) of an electronic assembly comprising: a material (3) in a deposition pattern within a pad area (2) of the substrate, the deposition pattern comprising an array of discrete domains of the material that extends across the pad area of the substrate with regular spacings, the deposition pattern comprising the array of discrete domains with a tangency with respect to an edge of the pad area (figures 1-14a; and column 4, line 20-column 7, line 37).
With respect to claims 1 and 6, Nakamura does not explicitly teach regular spacings of about 0.076 to about 0.203 mm between the discrete domains, and the array of discrete domains has a tangency with respect to an edge of the pad area of about 0.025 mm to about 0.127 mm. 
However, it is the examiner’s position that the claimed spacing (in claims 1 and 6) is merely an obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a spacing of the array of discrete domains is about 0.076 to about 0.203 mm, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize a spacing of the array of discrete domains is about 0.076 to about 0.203 mm by the reasoned expectation of obtaining a self-alignment effect.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  It should be noted that the applicant’s specification states that the spacing and pitch can be within any range, which again depends on the substrate 100, pad area 102, material of the discrete domains 106, and particular application.  Accordingly, the applicant’s claimed ranges do not possess unexpected results and/or criticality. 
In addition, with respect to the claimed tangency, it is the examiner’s position that the tangency is merely a design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a tangency with respect to an edge of the pad area of about 0.025 mm to about 0.127 mm, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize a tangency with respect to an edge of the pad area of about 0.025 mm to about 0.127 mm by the reasoned expectation of obtaining a self-alignment effect.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).
With respect to claims 2 and 4, Nakamura teaches wherein the material comprises a solder paste (column 4, lines 49-51). 
With respect to claim 5, Nakamura does not explicitly teach wherein a pitch of the array of discrete domains is about 0.254 to about 1.27 mm. However, it is the examiner’s position that the claimed pitch and spacing is merely an obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a pitch of the array of discrete domains is about 0.254 to about 1.27 mm, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to utilize a pitch of the array of discrete domains is about 0.254 to about 1.27 mm by the reasoned expectation of obtaining a self-alignment effect.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).  It should be noted that the applicant’s specification states that the spacing and pitch can be within any range, which again depends on the substrate 100, pad area 102, material of the discrete domains 106, and particular application.  Accordingly, the applicant’s claimed ranges do not possess unexpected results and/or criticality. 
With respect to claim 7, Nakamura teaches wherein the substrate is a bottom termination component or a microcircuit (broadest reasonable interpretation (figures 1-14a).
With respect to claim 8, Nakamura teaches wherein the pad area is tin, a tin alloy, gold, a gold alloy, copper, a copper alloy, palladium, a palladium alloy, or any combination thereof (column 4, lines 23-26)
With respect to claim 9, Nakamura teaches wherein the material includes lead (Pb) (column 9, lines 2-6).
With respect to claim 10, Nakamura teaches wherein the material is tin-lead (SnPb), tin-lead-silver (SnPbAg), tin-silver-copper (SnAgCu), tin-silver-bismuth (SnAgBi), tin-bismuth (SnBi), tin-indium (SnIn), or any combination thereof (column 9, lines 2-6). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori or Nakamura as applied to claims 1 and 2 above, and further in view of Bonet (US 7,156,283).
With respect to claim 3, Mori or Nakamura do not teach the material is an adhesive.  However, Bonet teaches depositing a solder paste or adhesive (abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to deposit and adhesive as taught by Bonet for fluxing purposes. 

Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive.
The applicant argues in their response and 1.132 Declaration that the claimed spacings and tangency significantly mitigate metal or tin (Sn) whisker growth.  However, the applicant is merely claiming a substrate without positively requiring a material (metal or tin) that would potentially cause whisker growth.  Accordingly, the applicant’s argument regarding whisker growth is not commensurate in scope with the claims.  In addition, the applicant fails to provide enough data points both inside and outside the claimed ranges to persuasively establish evidence of unexpected results.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Consequently, the evidence provided by the applicant was not sufficient to overcome the obviousness rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735